DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 11th, 2022 has been entered.
 
Response to Amendment
3.	The response filed on July 11th, 2022 has been entered in the above-identified application. No amendments have been made to the claims. Claim 9 is canceled. Claims 1-8 and 10 are pending and under consideration. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Gaddi et al. (U.S. 2013/0211011 A1).  
	Gaddi et al. disclose an automotive interior element comprising a polypropylene composition comprising (percent by weight): A) from 60% to 90% of a propylene homopolymer ii) a fraction insoluble in xylene at 25oC, higher than 90%; and B) from 10% to 40%; of a copolymer of propylene with from 30% to 60% of ethylene derived units; the composition having an intrinsic viscosity of the fraction soluble in xylene at 25oC comprised between 2.5 and 4.0 dl/g, and a MFR from 15 to 100 g/10 min. Gaddi’s example 1 (Table 2) comprises 80 wt.% component A) and 20 wt.% component B), includes a component B) containing 44 wt.% ethylene derived units, polypropylene composition per example 1 (Table 2) has a MFR l of 55 g/10 min, and a xylene soluble faction of 19 wt.%. With regards to the limitation that the propylene composition is part of a multilayer structure, such a limitation is inherently met given that the automotive interior element taught by Gaddi et al. includes all the interior parts of automotive in particular door handles, door pockets, trim and parcel shelves, air ducts, heater/air conditioning unit casings, armatures for fascia panels, center consoles, carpeting. (See Abstract and paragraphs 0005-0011, 0013, and 0105). 
	Gaddi et al. does not each the exact concertation of the ethylene units or MFR (30 to 60 wt. % of ethylene derived units vs. 10 to 25 wt. % of ethylene derived units and 15 to 100 g/10 min vs. 0.2 to 1.5 g/10 min).
	However, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.

5.	Claims 1-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Gaddi et al. (U.S. 2013/0211011 A1) in view of Bokhari et al. (US 2011/0065865).   
	Gaddi et al. disclose an automotive interior element comprising a polypropylene composition comprising (percent by weight): A) from 60% to 90% of a propylene homopolymer ii) a fraction insoluble in xylene at 25oC, higher than 90%; and B) from 10% to 40%; of a copolymer of propylene with from 30% to 60% of ethylene derived units; the composition having an intrinsic viscosity of the fraction soluble in xylene at 25oC comprised between 2.5 and 4.0 dl/g, and a MFR from 15 to 100 g/10 min. Gaddi’s example 1 (Table 2) comprises 80 wt.% component A) and 20 wt.% component B), includes a component B) containing 44 wt.% ethylene derived units, polypropylene composition per example 1 (Table 2) has a MFR l of 55 g/10 min, and a xylene soluble faction of 19 wt.%. With regards to the limitation that the propylene composition is part of a multilayer structure, such a limitation is inherently met given that the automotive interior element taught by Gaddi et al. includes all the interior parts of automotive in particular door handles, door pockets, trim and parcel shelves, air ducts, heater/air conditioning unit casings, armatures for fascia panels, center consoles, carpeting. (See Abstract and paragraphs 0005-0011, 0013, and 0105). 
	Gaddi et al. do not each the exact concentration of the ethylene units (30 to 60 wt. % of ethylene derived units vs. 10 to 25 wt. % of ethylene derived units). 
	However, Bokhari et al. disclose various compositions comprising
propylene copolymers comprising propylene units and ethylene units. Bokhari et al. specifically teach that it has been observed that an article possesses improved mold releasability with increasing ethylene unit concentration and that the low-temperature impact strength of an article increases when the content of the ethylene content is 70% by weight or less (see Abstract and paragraph 0051). 
	Accordingly, it would have been obvious to one having ordinary skill in the art to optimize the concentration of the ethylene units given that Bokhari et al. specifically teach that mold releasability and low-temperature impact strength of an article can be varied by varying the content of ethylene units in a propylene-ethylene copolymer. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claims 1-8 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. 8,829,113. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are directed to a polypropylene composition comprising from 60 wt.% to 90 wt.% of a propylene homopolymer having a fraction insoluble in xylene at 25˚C higher than 90% and a MFR L from 50 to 200 g/10 min; and from 10 wt.% to 40 wt.% of a copolymer of propylene and ethylene having from 30 wt.% to 60 wt.% of ethylene derived units.  wherein the polypropylene composition has i) an intrinsic viscosity of the fraction soluble in xylene at 25˚C from 2.5 and 4.0 dl/g and ii) a MFR L from 15 to 100 g/10 min.  Given that said polypropylene composition is similarly-constituted and similarly has the same intrinsic viscosity and MFR L, it is reasonably believed that it would necessarily have the same xylene soluble fraction. Furthermore, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.

	7.	Claims 1-8 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. 10,316,122 and the claims of U.S. 10,494,517. 
	Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are directed to a polypropylene composition comprising from (A) 50 wt.% to 90 wt.% of a propylene homopolymer having a fraction insoluble in xylene at 25˚C higher than 90% and a MFR L from 0.5 to 200 g/10 min and (B) from 10 wt.% to 50 wt.% of a copolymer of propylene and ethylene having from 30.0 wt.% to 70.0 wt.% of ethylene derived units wherein the polypropylene composition has i) an intrinsic viscosity of the fraction soluble in xylene at 25˚C between 2.2 and 4.0 dl/g. ii) a MFR L from 0.5 to 100 g/10 min, and iii) a xylene soluble fraction from 20 wt.% and 50 wt.%. Furthermore, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.



Response to Arguments
8.	Applicant's arguments filed on July 11th, 2022 have been fully considered but they are not persuasive. 
Applicants traverse the rejection of claims 1-8 and 10 under 35 U.S.C. §103 as being unpatentable over Gaddi et al. (U.S. Pat. App. Pub. No. 2013/0211011), the rejection of claims 1-8 and 10 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4 of commonly assigned U.S. Pat. No. 8,829,113, and the rejection of claims 1-8 and 10 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-26 of commonly assigned U.S. Pat. No. 10,316,122 and claims 1-33 of commonly assigned 10,494,517 and submit that the skilled artisan would have no reasonable expectation to believe that the melt flow rate of component B as claimed (0.2 to 1.5) to be the same as the melt flow rate as taught by Gaddi (15 to 100) and that the chemical composition of component B is different from the chemical composition of Gaddi and these differences are evidenced by the difference in melt flow rate. Applicant’s further state that  the Examiner’s assertion that the skilled artisan would have “expected” for the properties of component B) as claimed to be the same as the properties of component B) of Gaddi are not supported by the evidence of record.
However, the Examiner disagrees. Gaddi et al. does not each the exact concentration of the ethylene units or MFR (30 to 60 wt. % of ethylene derived units vs. 10 to 25 wt. % of ethylene derived units and 15 to 100 g/10 min vs. 0.2 to 1.5 g/10 min) however both the concentration of the ethylene units and MFR as claimed is close to both the concentration of the ethylene units and MFR of Gaddi and hence a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Furthermore, Applicants have failed to provide any evidence, experimental or otherwise, to establish the criticality of the claimed range. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504. The examiner can normally be reached Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SHEEBA AHMED/Primary Examiner, Art Unit 1787